
	

113 HR 198 IH: Repeal of the Authorization for Use of Military Force
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 198
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Ms. Lee of California
			 (for herself, Mr. Conyers,
			 Mr. Ellison,
			 Mr. Grijalva, and
			 Ms. Edwards) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To repeal Public Law 107–40.
	
	
		1.Short titleThis Act may be cited as the
			 Repeal of the Authorization for Use of
			 Military Force.
		2.Congressional
			 findingCongress finds that
			 the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541
			 note), signed into law on September 18, 2001, has been used to justify a broad
			 and open-ended authorization for the use of military force and such an
			 interpretation is inconsistent with the authority of Congress to declare war
			 and make all laws for executing powers vested by the Constitution in the
			 Government of the United States.
		3.Repeal of Public
			 Law 107–40Effective 180 days
			 after the date of the enactment of this Act, the Authorization for Use of
			 Military Force (Public Law 107–40; 50 U.S.C. 1541 note) is hereby
			 repealed.
		
